DISMISS and Opinion Filed November 13, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01053-CV

       IN RE THE ESTATE OF PATRICIO ENRIQUE ZAMARRIPA, DECEASED

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-0421-2018

                             MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
       Before the Court is appellant’s motion to dismiss the appeal on the basis that the probate

court has “reversed” the appealed order. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




181053F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN RE THE ESTATE OF PATRICIO                      On Appeal from the Collin County Probate,
 ENRIQUE ZAMARRIPA, DECEASED                       Collin County, Texas
                                                   Trial Court Cause No. PB1-0421-2018.
 No. 05-18-01053-CV                                Opinion delivered by Justice Francis,
                                                   Justices Bridges and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Kristy Hoover recover her costs, if any, of this appeal from appellant
Enrique Zamarripa.


Judgment entered November 13, 2018.




                                             –2–